                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DERIACE STONE,                            :   CIVIL NO. 1:15-CV-1734
                                          :
             Petitioner                   :   (Chief Judge Conner)
                                          :
      v.                                  :
                                          :
JOHN WETZEL, et al.,                      :
                                          :
             Respondents                  :

                                 MEMORANDUM

      Petitioner Deriace Stone (“Stone”) filed the instant petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254 challenging a judgment and conviction imposed

in the Court of Common Pleas of York County, Pennsylvania.1 (Doc. 1). For the

reasons discussed below, the court will deny the petition.

I.    Factual Background

      The factual background of this case has been aptly summarized by the

Pennsylvania Superior Court as follows:

      On November 6, 2008, a jury found [Stone] guilty of possession of a
      controlled substance and other drug-related crimes as well as a
      weapons offense. On December 31, 2008, [Stone] was sentenced to an
      aggregate term of 5½ to 11 years’ imprisonment.

      [Stone] was apprehended after police searched trash bags that abutted
      [Stone’s] property and found a plastic sandwich bag containing
      marijuana particles. Police then obtained a search warrant for


      1
         Stone is no longer in the custody of the Pennsylvania Department of
Corrections (“DOC”). See PA. DOC Inmate Locator, available at:
http://inmatelocator.cor.pa.gov/#/
[Stone’s] residence by presenting an affidavit of probable cause that
read as follows:

      This affiant is an officer with the Spring Garden
      Township Police Department and a member of the York
      County Drug Task Force.

      Based on the following information I believe there is
      Marijuana present at 719 State St.

      Specifically, I have reveived [sic] information from
      concerned persons that illegal drugs are being used and
      sold at 719 State St.

      On August 14, 2007 I picked up trash from the north side
      of the residence. The trash was located in an area where
      trash is normally located for 719 State St. I have picked
      up trash from 719 State St. at this same location on four
      separate occasions in the past. During normal routine
      patrol I observe trash to be normally placed at this same
      location. Further, there are no houses located on the
      north, west or east sides of 719 State St. There is only one
      home attached to the south side of the residence. The
      trash was located on the north side of the residence. 719
      State St. is bordered by three roadways located on the
      north, west and east sides of the residence.

      The trash was sitting in an area between the roadway and
      the north side of the residence which is appx. two feet
      wide.

      The following items were recovered from the trash, loose
      cigar tobacco

      two Dutch Masters cigar labels four plastic sandwich type
      bags

      one plastic sandwich type bag containing green vegetable
      matter particles

      This green vegetable matter field tested positive as
      marijuana.

Affidavit of Probable Cause, 8/14/07 at 2.


                                    2
      As a result of the search of the house, police found a large quantity of
      marijuana, drug paraphernalia, and two firearms. [Stone] filed an
      omnibus pre-trial motion in which he sought suppression of the
      evidence. [Stone] argued that the house search yielded “fruit of the
      poisonous tree” because it was based upon an illegal search of
      [Stone’s] trash bags. The bags were not placed where they would be
      for pick-up by the trash collector but were alongside [Stone’s] property
      abutting an alley. [Stone] argued that police had to enter his property
      to access the trash bags and that, therefore, they could not be
      considered as abandoned property.
      ...

      [Stone’s] suppression motion was denied, and as noted, he was
      subsequently convicted and sentenced.

Commonwealth v. Stone, 2014 WL 10982116, *1-2 (Pa. Super. 2014).

II.   State Court Proceedings2

      In November 2007, a criminal information was filed in the Court of Common

Pleas of York County charging Stone with possession with intent to deliver,

possession of drug paraphernalia, criminal conspiracy to commit possession with

intent to deliver, person not to possess a firearm, and possession of marijuana.

(Doc. 1; https://ujsportal.pacourts.us, electronic docket number CP-67-CR-0006522-

2007). On November 6, 2008, a jury found Stone guilty of the crimes. (Id.) On

December 31, 2008, Stone was sentenced to an aggregate term of 5½ to 11 years’

imprisonment. (Id.)




      2
       A federal habeas court may take judicial notice of state court records.
Minney v. Winstead, 2013 WL 3279793, at *2 (W.D. Pa. June 27, 2013); see also
Reynolds v. Ellingsworth, 843 F.2d 712, 714 n.1 (3d Cir. 1988). Accordingly, in
reviewing this petition, the court takes judicial notice of the publicly available
dockets of criminal and collateral post-conviction proceedings in the Court of
Common Pleas of York County, the Superior Court of Pennsylvania, and the
Supreme Court of Pennsylvania.
                                           3
      Stone filed a timely direct appeal. On March 17, 2011, the Pennsylvania

Superior Court affirmed the judgment of sentence, and on March 1, 2012, the

Pennsylvania Supreme Court denied appeal. Commonwealth v. Stone, 26 A.3d 1196

(Pa. Super. 2011) appeal denied, 615 Pa. 766, 40 A.3d 1236 (2012).

      On May 9, 2012, Stone filed a timely pro se petition for post-conviction

collateral relief pursuant to the Post Conviction Relief Act (“PCRA”), 42 PA. CONS.

STAT. §§ 9541-46, arguing, inter alia, that appellate counsel was ineffective in failing

to properly pursue a suppression claim and that he was due certain credit for time

served. (Doc. 31-4 at 6-29, PCRA Petition). Counsel was appointed and a hearing

was held on September 26, 2012. (Doc. 31-4 at 38-107, Transcript of PCRA Hearing).

On October 24, 2012, the PCRA court entered an opinion and order granting Stone

relief as to credit for time-served, but denied relief as to all other issues, including

appellate counsel’s ineffectiveness in pursuing his suppression claim. (Doc. 31-4 at

133-43, PCRA Opinion and Order dated October 24, 2012). Stone filed a timely

notice of appeal to the Pennsylvania Superior Court raising the sole issue of

appellate counsel’s ineffectiveness in presenting the suppression claim on appeal.

(Doc. 31-4 at 147, Notice of Appeal; see also https://ujsportal.pacourts.us, electronic

docket number 2078 MDA 2012). On February 12, 2014, the Pennsylvania Superior

Court affirmed the PCRA court’s decision denying the petition. (Doc. 31-5 at 60-70,

Pennsylvania Superior Court Order, No. 2078 MDA 2012; Commonwealth v. Stone,

2014 WL 10982116 (Pa. Super. 2014)). Stone filed a petition for allowance of appeal

with the Pennsylvania Supreme Court. (Doc. 31-5 at 75-90, Petition for Allocatur,

No. 154 MAL 2014). On August 29, 2014, the Pennsylvania Supreme Court denied
                                            4
the petition for allowance of appeal. (Doc. 31-5 at 101, Pennsylvania Supreme Court

Order Denying Allocatur, No. 154 MAL 2014).

       On April 14, 2015, Stone filed a second PCRA petition. (Doc. 31-5 at 106-118,

Second PCRA Petition). On April 17, 2015, the PCRA court provided Stone with

notice of its intent to dismiss the petition because, inter alia, it was not timely filed.

(Doc. 31-5 at 119-20, Rule 907 Notice). On July 13, 2015, the PCRA court dismissed

the second PCRA petition as untimely. (Doc. 31-5 at 164-68, Opinion in Support of

Order denying PCRA Petition). Stone did not appeal the dismissal of his second

PCRA petition.

       On July 2, 2015, Stone filed a third PCRA petition. (Doc. 31-5 at 122-60, Third

PCRA Petition). On July 13, 2015, the PCRA court provided Stone with notice of its

intent to dismiss the petition based, in part, on its untimeliness. (Doc. 31-5 at 161-

63, Rule 907 Notice). On August 14, 2015, the PCRA court dismissed the third

PCRA petition as untimely. (Doc. 31-5 at 169-70, Order denying PCRA Petition).

Stone did not appeal the dismissal of his third PCRA petition.

       Stone filed the instant petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254. (Doc. 1).

III.   Standards of Review

       The statutory authority of federal courts to issue habeas corpus relief for

persons in state custody is provided by 28 U.S.C. § 2254, as amended by the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”). A habeas

corpus petition pursuant to § 2254 is the proper mechanism for a prisoner to

challenge the “fact or duration” of his confinement. Preiser v. Rodriguez, 411 U.S.
                                             5
475, 498-99, 93 S.Ct. 1827, 36 L.Ed.2d 439 (1973). “[I]t is not the province of a federal

habeas court to reexamine state-court determinations on state-law questions.”

Estelle v. McGuire, 502 U.S. 62, 67-68, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991). Rather,

federal habeas review is restricted to claims based “on the ground that [petitioner]

is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a); Estelle, 502 U.S. at 68.

      A.     Exhaustion

      Habeas corpus relief cannot be granted unless all available state remedies

have been exhausted, or there is an absence of available state corrective process, or

circumstances exist that render such process ineffective to protect the rights of the

applicant. See 28 U.S.C. § 2254(b)(1). The exhaustion requirement is grounded on

principles of comity in order to ensure that state courts have the initial opportunity

to review federal constitutional challenges to state convictions. See Werts v.

Vaughn, 228 F.3d 178, 192 (3d Cir. 2000).

      A state prisoner exhausts state remedies by giving the “state courts one full

opportunity to resolve any constitutional issues by invoking one complete round of

the State’s established appellate review process.” O’Sullivan v. Boerckel, 526 U.S.

838, 845, 119 S.Ct. 1728, 144 L.Ed.2d 1 (1999).3 Respect for the state court system

requires that the petitioner demonstrate that the claims in question have been


      3
        In Pennsylvania, pursuant to Order 218 of the Pennsylvania Supreme
Court, review of criminal convictions and post-conviction relief matters from the
Pennsylvania Supreme Court is discretionary and “unavailable” for purposes of
exhausting state court remedies under § 2254. Lambert v. Blackwell, 387 F.3d 210,
233 (3d Cir. 2004). Thus, to exhaust state remedies, a Pennsylvania prisoner need
appeal only to the Pennsylvania Superior Court.
                                            6
“fairly presented to the state courts.” Castille v. Peoples, 489 U.S. 346, 351, 109 S.Ct.

1056, 103 L.Ed.2d 380 (1989). To “fairly present” a claim, a petitioner must present

its “factual and legal substance to the state courts in a manner that puts them on

notice that a federal claim is being asserted.” McCandless v. Vaughn, 172 F.3d 255,

261 (3d Cir. 1999); see also Nara v. Frank, 488 F.3d 187, 197-98 (3d Cir. 2007)

(recognizing that a claim is fairly presented when a petitioner presents the same

factual and legal basis for the claim to the state courts). While the petitioner need

not cite “book and verse” of the federal Constitution, Picard v. Connor, 404 U.S. 270,

278, 92 S.Ct. 509, 30 L.Ed.2d 438 (1971), he must “give the State ‘the opportunity to

pass upon and correct’ alleged violations of its prisoners’ federal rights” before

presenting those claims here, Duncan v. Henry, 513 U.S. 364, 365, 115 S.Ct. 887, 130

L.Ed.2d 865 (1995) (quoting Picard, 404 U.S. at 275, 92 S.Ct. 509).

      B.     Merits Standard

      Once a court has determined that the exhaustion requirement is met and,

therefore, that review on the merits of the issues presented in a habeas petition is

warranted, the scope of that review is set forth in 28 U.S.C. § 2254(d). Section

2254(d) provides, in pertinent part, that an application for a writ of habeas corpus

premised on a claim previously adjudicated on the merits in state court shall not be

granted unless:

      (1) [the decision] was contrary to, or involved an unreasonable
      application of, clearly established Federal law, as determined by the
      Supreme Court of the United States; or

      (2) [the decision] was based on an unreasonable determination of the
      facts in light of the evidence presented in the State court proceeding.


                                            7
28 U.S.C. § 2254(d). To establish that the decision was contrary to federal law “it is

not sufficient for the petitioner to show merely that his interpretation of Supreme

Court precedent is more plausible than the state court’s; rather, the petitioner must

demonstrate that Supreme Court precedent requires the contrary outcome.”

Matteo v. Superintendent, 171 F.3d 877, 888 (3d Cir. 1999). Similarly, a federal court

will only find a state court decision to be an unreasonable application of federal law

if the decision, “evaluated objectively and on the merits, resulted in an outcome that

cannot reasonably be justified under existing Supreme Court precedent.” Id.

      Further, under 28 U.S.C. § 2254(e)(1), a federal court is required to presume

that a state court’s findings of fact are correct. A petitioner may only rebut this

presumption with clear and convincing evidence of the state court’s error. Miller-El

v. Cockrell, 537 U.S. 322, 341 (2003) (stating that the clear and convincing standard

in § 2254(e)(1) applies to factual issues, whereas the unreasonable application

standard of § 2254(d)(2) applies to factual decisions); Matteo, 171 F.3d at 888;

Thomas v. Varner, 428 F.3d 492, 497-98 (3d Cir. 2005). This presumption of

correctness applies to both explicit and implicit findings of fact. Campbell v.

Vaughn, 209 F.3d 280, 286 (3d Cir. 2000). Consequently, a habeas petitioner “must

clear a high hurdle before a federal court will set aside any of the state court’s

factual findings.” Mastracchio v. Vose, 274 F.3d 590, 597-98 (1st Cir. 2001).

      Like the “unreasonable application” prong of paragraph (1), a factual

determination should be adjudged “unreasonable” under paragraph (2) only if the

court finds that a rational jurist could not reach the same finding on the basis of the

evidence in the record. 28 U.S.C. § 2254(d)(2); Porter v. Horn, 276 F. Supp. 2d 278,
                                           8
296 (E.D. Pa. 2003); see also Torres v. Prunty, 223 F.3d 1103, 1107-08 (9th Cir. 2000);

cf. Jackson v. Virginia, 443 U.S. 307, 316 (1979). “This provision essentially requires

the district court to step into the shoes of an appellate tribunal, examining the

record below to ascertain whether sufficient evidence existed to support the

findings of fact material to the conviction.” Breighner v. Chesney, 301 F. Supp. 2d

354, 364 (M.D. Pa. 2004) (citing 28 U.S.C. § 2254(d)(2) and (f)4). Mere disagreement

with an inferential leap or credibility judgment of the state court is insufficient to

permit relief. Porter, 276 F. Supp. 2d at 296; see also Williams v. Taylor, 529 U.S.

362, 408-09 (2000); Hurtado v. Tucker, 245 F.3d 7, 16 (1st Cir. 2001). Only when the

finding lacks evidentiary support in the state court record or is plainly controverted

by evidence therein should the federal habeas court overturn a state court’s factual

determination. Porter, 276 F. Supp. 2d at 296; see also Williams, 529 U.S. at 408-09.

IV.    Discussion

       In the instant petition, Stone asserts that his constitutional rights under the

Fourth Amendment were violated due to an illegal search and seizure, appellate

counsel was ineffective in failing to properly pursue his suppression claim, and his

constitutional rights under the Confrontation Clause were violated because he was

unable to confront the “concerned persons” in the affidavit of probable cause. (Doc.

1 at 5-11).

       A.     Fourth Amendment Claim

       4
         “If the applicant challenges the sufficiency of the evidence adduced in such
State court proceeding to support the State court’s determination of a factual issue
made therein, the applicant, if able, shall produce that part of the record pertinent
to a determination of the sufficiency of the evidence to support such
determination.” 28 U.S.C. § 2254(f).
                                            9
      Stone asserts that his Fourth Amendment rights were violated for the

following reasons: (1) the trash bags that were searched and seized were either on

his property or on the curtilage of his property, and the officer did not have a

warrant to effectuate the search; (2) there was a lack of probable cause to support

the issuance of a search warrant; (3) the affiant failed to set forth the “veracity,

reliability, and basis of knowledge” in his affidavit of probable cause regarding the

“concerned persons”; and, (4) the affiant made “fabricated” and misleading

accusations, and omitted material statements to procure a search warrant of

Stone’s property. (Doc. 1 at 5-11).

      In Stone v. Powell, the United States Supreme Court held that “[w]here the

State has provided an opportunity for full and fair litigation of a Fourth

Amendment claim, a state prisoner may not be granted federal habeas corpus relief

on the ground that evidence obtained in an unconstitutional search or seizure was

introduced at his trial.” Stone v. Powell, 428 U.S. 465, 494, 96 S.Ct. 3037, 49 L.Ed.2d

1067 (1976). The Third Circuit Court of Appeals stated, “[u]nder Stone v. Powell, a

federal court may not reexamine the state court’s determination that no Fourth

Amendment violation occurred, that a violation had occurred but that introduction

of its fruits was harmless, or that any Fourth Amendment violation that might have

occurred had harmless results.” Gilmore v. Macks, 799 F.2d 51, 56 (3d Cir. 1986)

(citing Stone, 428 U.S. 465).

      In the instant matter, Stone raised his Fourth Amendment claims in state

court. Stone filed a pretrial motion wherein he sought suppression of the evidence



                                           10
in question. On July 10, 2008, a suppression hearing was held, and the officer who

searched Stone’s property testified as follows:

      Q. Okay. And can you describe to the Court where the trash was
      located?

      A. It’s on the north side of the residence. The main roadway travels
      along the west side, which is State Street, and then there’s an alley on
      the north side and an alley on the—east side of the residence, and the
      south side is attached to another residence.

      The trash was actually on a—sitting next to an extended portion of the
      house, which is like a sun room. There’s approximately 18 to 24 inches
      of space there between the actual house and the roadway, and that’s
      where the trash was always sitting.

      ....

      Q. Now, let’s specifically talk about August 14th of 2007. I believe that
      is a trash pull at issue here. Again, what time did you do that?

      A. 5:30 a.m.

      Q. And when you pulled the trash, were they in trash cans? Were they
      bags? Can you explain to the Court how that was?

      A. They were in—the one I picked up in particular was a loose garbage
      bag sitting actually partially on the roadway. It was just a small
      portion between the house and the roadway, like I said, approximately
      18 inches to 24 inches.

      He also had used to have a trash can sitting out there. I believe it was
      a plastic trash can.

      Q. How many bags were out there on August 14th?

      A. There was, I believe, two outside of the trash can, and I’m not sure
      how many in.

      Q. And it’s your testimony that you only took the one?

      A. I believe I took both bags outside the trash can.

      Q. Did you look inside the trash can at all, officer?
                                          11
      A. I don’t recall. I don’t believe I did.

      Q. But it’s your testimony that the bags that you pulled were partially
      on Utah Alley?

      A. Yes.

      Q. And is Utah Alley a private or a public roadway?

      A. Public roadway.

      Q. Did you step onto the property at 719 State Street at all to pull this
      trash?

      A. No, I didn’t. I was on the roadway on Utah Alley.

Commonwealth v. Stone, 2014 WL 10982116 at *2 (citing Notes of testimony, 7/10/08

at 7; 9-11). The trial court denied the suppression motion, and Stone was ultimately

convicted and sentenced.

      Stone then raised his Fourth Amendment claims on direct appeal, again

arguing that evidence was obtained in an unconstitutional search and seizure. On

March 17, 2011, the Pennsylvania Superior Court addressed Stone’s Fourth

Amendment claims on the merits, affirmed the denial of the suppression motion,

and affirmed Stone’s conviction and sentence. (Doc. 31-3 at 220-28). The

Pennsylvania Superior Court explained as follows:

      [Stone] first asks us to determine whether the warrantless search of
      the trash bag “was unlawful under the Fourth Amendment of the
      Constitution of the United States and Article I, § 8 of the Pennsylvania
      Constitution based upon the location and circumstances surrounding
      its discovery.” Appellant’s brief at ii, 10. [Stone] “does not dispute that
      the bag was located in an area accessible to the public,” but argues
      against finding it abandoned on the grounds that police could not
      verify that the bag contained garbage, or that it had been placed out
      for collection by a trash collector. Appellant’s brief at 10 (citing
      California v. Greenwood, 486 U.S. 35, 41 (1988).
                                            12
      [Stone’s] 1925(b) Statement only raised the allegation that the bag
      “could not be considered abandoned property based upon the location
      where it was found.” As such, [Stone] has waived any additional
      argument based on lack of verification of the bag’s contents or proof
      that the bag was left for pick up by the trash collector. PA. R.A.P.
      1925(b)(4)(vii). In so concluding, we note that while Rule 1925(b) has
      been amended to specify that “[e]ach error identified in the Statement
      will be deemed to include every subsidiary issue contained therein
      which was raised in the trial court” PA. R.A.P. 1925(b)(4)(v) (amended
      May 10, 2007, effective July 25, 2007), [Stone] is attempting to argue
      additional, not subsidiary grounds for relief. Further, such grounds
      were not asserted during the suppression hearing.

(Doc. 31-3 at 224-25, Commonwealth v. Stone, Nos. 502 MDA 2009, 671 MDA 2009

(Pa. Super. 2009) (footnote omitted)). The Pennsylvania Superior Court addressed

issues raised in the suppression hearing regarding the trash being abandoned

property, and affirmed the denial of the suppression motion. Stone filed a petition

for allowance of appeal with the Pennsylvania Supreme Court. The Pennsylvania

Supreme Court denied the petition for allowance of appeal.

      Stone then filed a PCRA petition arguing, inter alia, that appellate counsel

was ineffective in failing to properly pursue a suppression claim. The PCRA court

denied the petition and Stone appealed to the Pennsylvania Superior Court. The

Pennsylvania Superior Court affirmed the denial of Stone’s PCRA petition, and

found that the suppression court reasonably concluded that the trash bags had

been abandoned, and that Stone failed to demonstrate prejudice. The Pennsylvania

Superior Court stated:

      [Stone] argues on appeal essentially that at the suppression hearing,
      Officer Eisenhart should have been limited to the allegations in the
      affidavit of probable cause. [Stone] quotes the Rules of Criminal
      Procedure:


                                         13
             (B) No search warrant shall issue but upon probable
             cause supported by one or more affidavits sworn to before
             the issuing authority in person or using advanced
             communication technology. The issuing authority, in
             determining whether probable cause has been established,
             may not consider any evidence outside the affidavits.

      PA.R.CRIM. P., Rule 203(B), 42 PA.C.S.A. (emphasis added). [Stone]
      also cites Commonwealth v. Coleman, 574 Pa. 261, 830 A.2d 554 (2002),
      for the proposition that “[i]n analyzing whether a warrant was
      supported by probable cause, judicial review is confined to the four
      corners of the affidavit.” Coleman, 574 Pa. at 271, 830 A.2d at 560.
      [Stone] complains that the affidavit of probable cause placed the trash
      bags on the north side of the residence and not partially in the alley as
      testified to by Officer Eisenhart.

      [Stone’s] argument improperly conflates two separate searches. In
      determining whether the warrant for the search of the residence was
      properly issued, the suppression court’s review would be confined to
      the four corners of the affidavit of probable cause. However, that is not
      the search the suppression court was being asked to review; rather, the
      court was reviewing the initial, warrantless search of the trash bags
      and there was no underlying affidavit that confined that review. Thus,
      in determining the propriety of the warrantless search of the trash
      bags, the court could properly consider Officer Eisenhart’s testimony
      and pictorial indication that the trash bags were partially in the alley.
      That being stated, we find that the court below properly declined to
      suppress the evidence.

Commonwealth v. Stone, 2014 WL 10982116 at *3-4. Stone subsequently filed a

petition for allowance of appeal to the Pennsylvania Supreme Court, which was

denied.

      The Fourth Amendment claims presented by Stone in the instant petition

relate to the suppression issues in the underlying criminal case. It is clear that

Stone was previously afforded a full and fair hearing on his Fourth Amendment

claims, having raised this issue with the York County Court of Common Pleas,

subsequently appealing this issue to the Superior Court, which affirmed the trial


                                          14
court, and having his request to appeal to the Supreme Court of Pennsylvania

denied. It is also clear that Stone raised this issue in his PCRA petition, and on

subsequent appeal to the Superior Court and Supreme Court of Pennsylvania.

Consequently, because Stone was afforded “full and fair litigation” of his Fourth

Amendment claims in state court, the court is precluded from considering the

merits of the Fourth Amendment claims raised in the instant federal habeas

petition. Stone, 428 U.S. at 494.

      B.     Ineffective Assistance of Counsel

      Stone asserts an ineffective assistance of counsel claim challenging his

appellate counsel’s failure to properly pursue a suppression claim. (Doc. 1 at 6-8).

The Sixth Amendment right to counsel is the right to the effective assistance of

counsel. Strickland v. Washington, 466 U.S. 668, 686, 104 S.Ct. 2052, 80 L.Ed.2d 674

(1984). This right to effective assistance of counsel also extends to the first appeal.

Lewis v. Johnson, 359 F.3d 646, 656 (3d Cir. 2004). In Strickland, the Supreme

Court articulated a two-prong test in assessing whether a petitioner has been

denied the effective assistance of counsel. Strickland, 466 U.S. at 687-88. A

petitioner must demonstrate: (1) that his counsel’s representation “fell below an

objective standard of reasonableness” and (2) that such defective performance

caused the petitioner prejudice. See id.

      In evaluating the first prong of the Strickland test, the court must be “highly

deferential” toward counsel’s conduct. Id. at 689. There is a strong presumption

that counsel’s conduct fell within the wide range of reasonable professional

assistance. Id. (“It is all too tempting for a defendant to second-guess counsel’s
                                           15
assistance after conviction or adverse sentence, and it is all too easy for a court,

examining counsel’s defense after it has proved unsuccessful, to conclude that a

particular act or omission of counsel was unreasonable.”). “Strickland and its

progeny make clear that counsel’s strategic choices will not be second-guessed by

post-hoc determinations that a different trial strategy would have fared better.”

Rolan v. Vaughn, 445 F.3d 671, 681-82 (3d Cir. 2006) (citing Strickland, 446 U.S. at

689). Notably, courts will not deem counsel ineffective for failing to raise a meritless

argument. Strickland, 466 U.S. at 691; United States v. Saunders, 165 F.3d 248, 253

(3d Cir. 1999).

       To satisfy the prejudice prong, the petitioner must show that there is a

reasonable probability that, but for counsel’s deficient performance, the outcome of

the proceeding would have been different. See Strickland, 466 U.S. at 694. “A

reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. Moreover, the petitioner must show that he or she had a reasonable

likelihood of prevailing on the motion at issue, and having prevailed on the motion,

it was also reasonably likely that the result of the trial would have been different.

See Thomas v. Varner, 428 F.3d 491, 502 (3d Cir. 2005).

       To prevail on a claim for ineffective assistance of counsel, a petitioner must

satisfy both prongs of the Strickland test. Carpenter v. Vaughn, 296 F.3d 138, 149

(3d Cir. 2002). The inquiry may begin with either the deficient performance or

prejudice prong, and the court is not required to consider the second prong of the

test if the petitioner is unable to satisfy the first one. Strickland, 466 U.S. at 697.



                                            16
      The Superior Court rejected Stone’s ineffective assistance of counsel claim

when ruling on his PCRA appeal and found as follows:5

      On May 9, 2012, [Stone] filed the instant PCRA petition pro se. Counsel
      was appointed on June 4, 2012, and a hearing was held September 26,
      2012. Among the issues raised was an issue as to appellate counsel’s
      ineffectiveness in failing to properly pursue [Stone’s] suppression
      claim. [Stone] also asserted that he was due certain credit for time
      served. On October 24, 2012, the PCRA court entered an opinion and
      order granting [Stone] relief as to the credit for time served issue, but
      denying relief as to all other issues including counsel’s ineffectiveness
      in pursuing [Stone’s] suppression claim. [Stone] now brings this
      timely appeal raising the sole issue of counsel’s ineffectiveness in
      presenting the suppression claim on appeal.

      Our standard of review for an order denying post-conviction relief is
      whether the record supports the PCRA court’s determination, and
      whether the PCRA court’s determination is free of legal error.
      Commonwealth v. Franklin, 990 A.2d 795, 797 (Pa. Super. 2010). The
      PCRA court’s findings will not be disturbed unless there is no support
      for the findings in the certified record. Id.

      Moreover, as the issue on appeal is stated in terms of ineffective
      assistance of counsel, we also note that [Stone] was required to make
      the following showing in order to succeed with such a claim: (1) that
      the underlying claim is of arguable merit; (2) that counsel had no
      reasonable strategic basis for his or her action or inaction; and (3) that,
      but for the errors and omissions of counsel, there is a reasonable
      probability that the outcome of the proceedings would have been
      different. Commonwealth v. Rivera, 10 A.3d 1276, 1279 (Pa. Super.
      2010). The failure to satisfy any prong of this test will cause the entire
      claim to fail. Commonwealth v. Daniels, 947 A.2d 795, 798 (Pa. Super.
      2008). Finally, counsel is presumed to be effective, and appellant has
      the burden of proving otherwise. Commonwealth v. Pond, 846 A.2d
      699, 708 (Pa. Super. 2003).



      5
        On appeal from the PCRA court, the Pennsylvania Superior Court adopted
the PCRA court’s reasoning and affirmed the order of the PCRA court.
Commonwealth v. Stone, 2014 WL 10982116 (Pa. Super. 2014); Doc. 31-4, at 133-46,
Commonwealth v. Stone, No. CP-67-CR-0006522-2007, Oct. 24, 2012 PCRA Opinion.
The Superior Court’s opinion will be the primary reference point in addressing
Stone’s ineffective assistance of counsel claim in the instant habeas petition.
                                          17
      The PCRA court found merit in [Stone’s] underlying issue; that is, if
      properly presented, this court would have reviewed [Stone’s]
      suppression issue. The PCRA court also found no reasonable basis for
      counsel’s failure. However, the PCRA court found that [Stone] failed
      to meet the third prong regarding prejudice, reasoning that this court
      would not have reversed on the suppression issue and remanded for a
      new trial. The PCRA court was correct.

Commonwealth v. Stone, 2014 WL 10982116, at *3.

      When presented with Stone’s claim that appellate counsel was ineffective in

failing to properly pursue the suppression claim, the PCRA court and the Superior

Court concluded that Stone was not entitled to relief. In applying the three prong

test for determining whether appellate counsel was ineffective, the PCRA court and

the Superior Court determined that although Stone met the first two prongs, he

failed to meet the third prong. Both courts determined that Stone failed to

establish any prejudice in appellate counsel’s failure to raise the suppression issue,

and that the Superior Court would not have reversed on the suppression issue and

would not have remanded for a new trial.

      The court finds no reason to question the findings of the PCRA and the

Superior Court regarding appellate counsel’s ineffectiveness in relation to the

suppression claim. Their conclusions are neither contrary to nor an unreasonable

application of controlling federal law, nor are they unreasonable determinations of

the facts in light of the evidence presented at the state court proceedings. 28 U.S.C.

§ 2254(d). Therefore, Stone is not entitled to habeas relief on this claim.

      C.     Sixth Amendment Claim

      Stone alleges that his constitutional rights under the Sixth Amendment

Confrontation Clause were violated because he was not able to confront the
                                          18
“concerned persons” in the affidavit of probable cause who provided information to

the police. (Doc. 1 at 8-11). In reviewing the record, the court notes that this claim

was not presented to the state courts.

      As mentioned, to properly exhaust his state remedies, Stone must present

fairly present his claims to the state court, either on direct appeal or by collateral

review. See Castille, 489 U.S. at 349-50; Blasi v. Attorney General of Pa., 30 F. Supp.

2d 481, 487 (M.D. Pa. 1998). Because Stone did not raise his Sixth Amendment

claim in either his direct appeal or his PCRA appeal, he has failed to exhaust his

state remedies for this claim and the time to do so has expired. See Moore v.

Morton, 255 F.3d 95, 103 n. 7 (3d Cir. 2001) (declining to review some of petitioner’s

prosecutorial misconduct claims where factual predicates for the claims (i.e., the

prosecutor’s particular actions/statements) were not raised in each New Jersey

state court); see also McCandless, 172 F.3d at 261 (3d Cir. 1999) (“To ‘fairly present’

a claim, a petitioner must present a federal claim's factual and legal substance to the

state courts in a manner that puts them on notice that a federal claim is being

asserted.”). Stone’s failure to timely present this claim at the state level constitutes

an independent and adequate state ground sufficient to support a procedural

default of this claim. Barnhart v. Kyler, 318 F. Supp.2d 250 (M.D. Pa. 2004). The

merits of his procedurally defaulted claim cannot be reviewed unless he

demonstrates either cause for the procedural default and actual prejudice, or that a

fundamental miscarriage of justice will result if the court does not review the

claims. See McCandless, 172 F.3d at 260; Caswell v. Ryan, 953 F.2d 853, 861-62 (3d

Cir. 1992). To demonstrate “cause” for a procedural default, he must point to some
                                           19
objective external factor which impeded his efforts to comply with the state’s

procedural rule. See Murray, 477 U.S. at 488. “Prejudice” will be satisfied only if he

can demonstrate that the outcome of the state proceeding was “unreliable or

fundamentally unfair” as a result of a violation of federal law. See Lockhart v.

Fretwell, 506 U.S. 364, 366 (1993).

      Stone appears to concede that he procedurally defaulted his Sixth

Amendment claim. (See Doc. 34). However, he argues that his procedural default

should be excused based on Martinez v. Ryan, 566 U.S. 1, 132 S.Ct. 1309, 1316, 182

L.Ed.2d 272 (2012). Martinez created a very narrow exception to the procedural

default rule. In Martinez, the United States Supreme Court held that a petitioner

may establish cause to excuse procedural default of claims of ineffective assistance

of trial counsel when post-conviction review is the first time a petitioner can bring

such claims, and petitioner had either ineffective collateral appeal counsel or no

counsel at all. Id. at 16-18. The Supreme Court cautioned that its holding did not

apply to counsel’s error in other kinds of proceedings, including second or

successive collateral petitions, or petitions for discretionary review in state

appellate courts. Id. at 16. In order to establish “cause,” petitioner must show that

collateral appeal counsel was not appointed or was ineffective under the standard

set forth in Strickland, 466 U.S. at 695. Martinez, 566 U.S. at 13-14. Further,

petitioner must also demonstrate that the underlying ineffectiveness of trial counsel

claim is “substantial” and has “some merit.” Id. at 14. See also Cox v. Horn, 757

F.3d 113, 119 (3d Cir. 2014).



                                           20
      Stone argues that “as a matter of first impression, this Court should find that

Martinez should extend to instances where a petitioner raises substantial and

meritorious substantive constitutional issues during initial-review state PCRA

collateral proceedings, a claim which trial counsel didn’t reasonably and effectively

discover, object to, raise, or otherwise preserve for direct appeal, and where

collateral PCRA counsel is ineffective in not grounding the claim a petitioner seeks

to assert under trial counsel’s ineffectiveness.” (Doc. 34 at 15).

      To the extent that Stone claims that post-conviction counsel was ineffective

for failing to raise ineffective assistance of appellate counsel claims, this claim is

precluded. Martinez specifically addressed claims of ineffective assistance

of trial counsel which were not raised in the initial post-conviction proceeding. The

vast majority of circuit courts and Pennsylvania district courts have found that

the narrow exception in Martinez applies only to claims of ineffectiveness of trial

counsel and does not extend to claims of ineffectiveness of direct-appeal counsel.

See Norris v. Brooks, 794 F.3d 401, 404-05 (3d Cir. 2015), cert. denied, 136 S. Ct.

1227, 194 L.Ed. 2d 225 (2016) (the Martinez exception “applies only to attorney error

in initial-review collateral proceedings, not appeals from those proceedings”)

(citation omitted); see also Martinez, 566 U.S. at 16 (stating that its holding does

“not concern attorney errors in other kinds of proceedings, including appeals from

initial-review collateral proceedings, second or successive collateral proceedings,

and petitions for discretionary review in State’s appellate courts”) (citation

omitted). Thus, Stone cannot rely on Martinez to overcome the procedural default

of a claim concerning ineffective assistance of direct appeal counsel because
                                            21
Martinez is limited to defaults in collateral proceedings caused by ineffective

counsel at the trial level, not in appeals.

       Further, in Davila v. Davis, ––– U.S. –––, 137 S.Ct. 2058, 198 L.Ed.2d 603

(2017), the United States Supreme Court addressed whether Martinez should be

extended to “allow a federal court to hear a substantial, but procedurally defaulted,

claim of ineffective assistance of appellate counsel when a prisoner’s state

postconviction counsel provides ineffective assistance by failing to raise that claim.”

Id. at 2065. The Davila Court declined to extend Martinez to such cases. Id.

According to the Court, “[o]n its face, Martinez provides no support for extending

its narrow exception to new categories of procedurally defaulted claim.” Id. Davila

makes clear that the Martinez exception does not extend to underlying claims of

appellate ineffectiveness. Davila, 137 S. Ct. at 2065. Therefore, Stone cannot utilize

the Martinez exception to excuse the default of his claim of appellate ineffectiveness

for not raising the Confrontation Clause claim on direct appeal. Stone’s Sixth

Amendment Confrontation Clause claim is procedurally barred and, thus, will be

denied unless he can establish that a miscarriage of justice exception to procedural

default should allow this claim to proceed.

       To satisfy the “fundamental miscarriage of justice” exception, a petitioner

typically must show actual innocence. Leyva v. Williams, 504 F.3d 357, 366 (3d Cir.

2007) (citation omitted). Stone has not demonstrated that a miscarriage of justice

would result from the court’s failure to consider his procedurally defaulted claim.

Because Stone’s Sixth Amendment claim has been procedurally defaulted, the



                                              22
court is precluded from addressing the merits of this claim. See Carpenter v.

Vaughn, 888 F. Supp. 635, 646 (M.D. Pa. 1994).

V.    Certificate of Appealability

      Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a

certificate of appealability (“COA”), an appeal may not be taken from a final order

in a proceeding under 28 U.S.C. § 2254. A COA may issue only if the applicant has

made a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of

reason could disagree with the district court’s resolution of his constitutional claims

or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El, 537 U.S. at 327. “When the district

court denies a habeas petition on procedural grounds without reaching the

prisoner’s underlying constitutional claim, a COA should issue when the prisoner

shows, at least, that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, jurists of reason would

not find the disposition of this case debatable. Accordingly, a COA will not issue.




                                           23
VI.   Conclusion

      For the reasons set forth above, the court will deny the petition for writ of

habeas corpus. A separate order shall issue.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania


Dated:      November 7, 2018
